Citation Nr: 0329627	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for sickle cell disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1982.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which assigned a 20 percent 
evaluation to the sickle cell disease (previously 
characterized as Hemoglobin S disease) from May 29, 1998.  
The veteran expressed disagreement with the disability 
evaluation.  

Service connection for hemoglobin S disease was established 
in July 1983 and a 20 percent evaluation was assigned from 
December 30, 1982.  A March 1985 rating decision assigned a 
zero percent evaluation from July 1, 1985.    

In December 2002 and April 2003, the Board undertook 
additional development with respect to this issue pursuant to 
authority granted by 38 C.F.R. § 19.9 (a)(2) (2002).  After 
the Board conducted the development in this case, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in May 2003, the Board remanded this matter 
to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a).  




FINDINGS OF FACT

The service-connected sickle cell disease is manifested by 
continued impairment of health; it does not cause painful 
crises several times a year or symptoms precluding other than 
light manual labor.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the service-connected sickle cell disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.22, 4.117, Diagnostic Code 7714 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the requirements 
of the VCAA have in effect been satisfied.  The veteran has 
been provided with VA examinations in 1998, 2001, and March 
2003 to determine the nature, extent, and severity of the 
service-connected sickle cell disease.  The VA examiner also 
rendered a medical opinion as to the severity of the sickle 
cell disease in an addendum dated in April 2003.  Pertinent 
VA treatment records were obtained.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In letters dated in 
August 1998, September 2000, November 2000, March 2001, and 
March 2003, the VA notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  The veteran was asked to 
identify any health care providers who have treated him for 
the disability in question.  In statements dated in March 
2001, the veteran indicated that he had no additional 
information to submit and he asked the RO to continue 
processing his appeal.  In August 2003, the veteran again 
informed the RO that he had no additional information to 
submit.  He informed the RO that he would like his appeal 
certified to the Board at that time.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  As noted above, the veteran indicated that he had 
no other information to submit in support of his claim and he 
requested consideration of his claim by the Board at this 
time.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003). 

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2003). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262. 
 
Under Diagnostic Code 7714, a 30 percent rating is assigned 
for sickle cell anemia following repeated hemolytic sickling 
crises with continuing impairment of health.  A 60 percent 
rating is assigned for sickle cell anemia with painful crises 
several times a year or with symptoms precluding other than 
light manual labor.  A 100 percent rating is assigned for 
sickle cell anemia with repeated painful crises, occurring in 
skin, joints, bones, or any major organs caused by hemolysis 
and sickling of red blood cells, with anemia, thrombosis and 
infarction, with symptoms precluding even light manual labor.  
38 C.F.R. § 4.117, Diagnostic Code 7714 (2003). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

An October 1998 VA examination report reveals that the 
veteran reported that his joints ached.  The veteran 
indicated that he had pain in his knees, elbows, hands, and 
right side.  He reported that when he had gouty attacks, he 
had pain in the feet and legs and in the big toe.  The 
veteran reported that lately, the attacks were not too bad 
because he took medication.  The diagnosis was sickle cell 
disease and gout with frequent episodes.  The examiner 
indicated that the veteran was stable on the day of 
examination.    

In a January 1999 Social Security benefits application, the 
veteran reported that he had two sickle cell episodes and one 
gout flare-up since filing.  He stated that when he had a 
sickle cell episode, he was confined to bed for approximately 
two weeks per episode.  An April 1999 VA treatment record 
reveals that the veteran reported having pain in his left 
hand and wrist.  The assessment, in pertinent part, was gout 
and sickle cell anemia.  Lab work showed that the uric acids 
levels were high.   

A June 1999 VA treatment record shows that the veteran had an 
acute exacerbation of gout.  Lab work showed that the uric 
acid levels were high.  An October 1999 emergency room record 
indicates that the veteran reported to the emergency room 
with complaints of pain in the joints and side with an onset 
that morning.  The veteran stated that his left arm and left 
ribs, right arm and right ribs ached.  The diagnosis was 
somatic pain and sickle cell trait.  

A July 2001 VA examination report indicates that the veteran 
reported that on most days, he experienced pain, dizziness, 
tiredness, or weakness, or all of those.  The veteran stated 
that he had weekly crises of the sickle cell disease and the 
crises lasted for weeks.  He reported that he was on daily 
medication daily to decrease blood cells.  He stated that he 
suffered fatigue daily and he also had body aches.  Regarding 
the gout, the veteran stated that the joints involved 
included the left and right elbows, shoulders, hips, knees, 
legs, and feet.  He stated that his joint disorder caused 
pain, weakness, stiffness, swelling, inflammation, 
instability, locking of knees and hips, fatigue and lack of 
endurance.  He stated that all of his joints hurt on a daily 
basis.  The veteran's usual occupation was forklift operator 
which he did for 15 years.  He had not been employed since 
July 1997.  Examination of the musculoskeletal system 
revealed that the posture of the veteran was abnormal.  The 
veteran slouched over and he did not stand fully upright.  
Gait was abnormal.  He had limited function of standing and 
walking.  The diagnosis was sickle cell disease.  The 
examiner stated that the gout was proximately due to the 
sickle cell disease and that the increased manifestations of 
gout were tenderness and pain in the knees and feet and 
decreased strength in the lower extremities.  The examiner 
indicated that the underlying hemolytic process of the sickle 
cell disease can cause an increase in uric acid levels which 
can cause gout.    

A March 2003 VA examination report indicates that the 
veteran's current symptoms included flare ups of joint pain 
about every two weeks.  It was noted that the veteran had 
pain in the foot, left knee, left wrist, and left shoulder 
pains over the past year.  The veteran reported having almost 
daily muscle cramping in the feet arches and mid back 
muscles.  His current treatment included low purine and high 
water intake diet.  Examination revealed that the veteran 
walked normally without an antalgic gait.  The veteran 
reported that he had a wheel chair and crutches; he used the 
crutches one week ago for left knee pain.  Examination of the 
musculoskeletal system revealed no joint deformity or 
swelling.  The diagnosis was sickle cell anemia and gouty 
arthritis secondary to the sickle cell disease.  The examiner 
noted that the sickle cell disease can cause proximate gouty 
joint pain due to the underlying sickling of the cells 
resulting in high uric acid levels.  The examiner indicted 
that there were no reported cases of damage to major organs, 
skin, or bones caused by hemolysis and sickling of the red 
blood cells with anemia and there was no thrombosis or 
infarctions.  The examiner stated that it was most likely 
that the gout was a direct result of the sickle cell disease.  

In an April 2003 addendum, the VA examiner indicated that 
apart from the veteran's chronic recurrent joint pain of 
gout, his sickle cell anemia has caused no painful crises 
since 1982.  The VA examiner stated that the sickle cell 
disease alone (separate from gout) has not caused any changes 
in the skin, joints, bones, or any major organs.  The VA 
examiner indicated that there has not been any evidence of 
hemolysis, sickling of the red blood cells, anemia, 
thrombosis, or infarction.  The VA examiner stated that the 
sickle cell disease alone without considering gout or 
deconditioning does not preclude light manual labor or some 
gainful employment.  

Analysis

Initially, the Board notes that the RO assigned a 20 percent 
evaluation to the service-connected sickle cell disease under 
Diagnostic Code 7714 with consideration of 38 C.F.R. § 4.22.  
In the February 1999 rating decision, the RO indicated that 
the veteran had initially been awarded a 30 percent 
evaluation for the hemoglobin S disease (now characterized as 
the sickle cell disease).  The RO indicated that the medical 
evidence of record shows that the veteran had the sickle cell 
disease prior to active duty and that at entry into service, 
the level of disability of the sickle cell disease, which 
existed prior to service, was considered to be 10 percent 
disabling under Diagnostic Code 7714.  38 C.F.R. § 4.22 
indicates that in cases involving aggravation by active 
service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service, whether the particular 
condition was noted at the time of entrance into the active 
service, or it is determined upon the evidence of record to 
have existed at that time.  It is necessary therefore, in all 
cases of this character to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule.  If the degree of disability at 
the time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2003).  

The Board concurs with the RO's finding that the degree of 
disability of the service-connected sickle cell disease at 
the time of entrance into service was 10 percent disabling 
under Diagnostic Code 7714.  Under Diagnostic Code 7714, a 10 
percent rating is assigned for asymptomatic sickle cell 
disease, established case in remission but with identifiable 
organ impairment.  Diagnostic Code 7714 notes that the sickle 
cell trait alone without a history of directly attributable 
findings was not a ratable disability.  38 C.F.R. § 4.117, 
Diagnostic Code 7714.  Review of the service medical records 
show that upon entry into service, a hemoglobin 
electrophoresis was performed.  The veteran was identified as 
being sickle cell positive during his induction laboratory 
work.  Cellulose acetate electrophoresis documented that the 
veteran had hemoglobin sickle cell.  An interpretation states 
that "Hemoglobin sickle cell disease - typically patients 
with hemoglobin sickle cell disease have infrequent crises 
and a hemolytic anemia of milder degree than found in sickle 
cell anemia; peripheral smear- many target cells and 
occasional plump sickle cells."  The medical findings at the 
time of entry into service establish that he service-
connected sickle cell disease was 10 percent disabling under 
Diagnostic Code 7714.  

Therefore, while the veteran's service-connected sickle cell 
disease met the criteria for a 30 percent rating under 
Diagnostic Code 7714, at the time of February 1999 rating 
decision, the RO assigned only a 20 percent rating for 
compensation purposes under Diagnostic Code 7714, in view of 
the 10 percent deduction to account for pre-service 
impairment.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for disability evaluation in excess 
of 20 percent for sickle cell disease under Diagnostic Code 
7714.    

The medical evidence of record shows that the service-
connected sickle cell disease does not cause painful crises 
several times a year and does not preclude other than light 
manual labor.  The medical evidence of record does show that 
the veteran has episodes of gout joint pain several times 
year.  However, the medical evidence of record further shows 
that the sickle cell disease does not cause painful crises 
several times a year.  In the April 2003 addendum to the 
March 2003 VA examination, the VA examiner indicated that 
apart from the veteran's chronic recurrent joint pain of 
gout, his sickle cell anemia has caused no painful crises 
since 1982.  The VA examiner further stated that the sickle 
cell disease alone without considering gout or deconditioning 
does not preclude some gainful employment.  There is no 
medical evidence of repeated painful crises occurring in 
skin, joints, bones, or any major organs caused by hemolysis 
and sickling of red blood cells, with anemia, thrombosis and 
infarction, with symptoms precluding even light manual labor.  
The VA examiner indicated that there has not been any 
evidence of hemolysis, sickling of the red blood cells, 
anemia, thrombosis, or infarction.  The VA examiner stated 
that the sickle cell disease alone without considering gout 
or deconditioning does not preclude light manual labor.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  The Board 
finds the March 2003 VA examination report and the April 2003 
addendum to the VA examination report to be highly probative.  
The Board notes that the VA examiner reviewed the veteran's 
claims folder and based the conclusions upon the examination 
and the evidence of record.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

As noted above, the veteran has painful flare-ups due to 
gout, not due to the sickle cell disease.  The Board notes 
that service connection for gout as secondary to sickle cell 
disease was granted in November 2001 and a 60 percent 
evaluation is assigned to the gout under Diagnostic Code 5017 
from May 29, 1998.  Diagnostic Code 5017, gout, indicates 
that gout is rated under Diagnostic Code 5002, rheumatoid 
arthritis.  Under Diagnostic Code 5002, a 60 percent 
evaluation is assigned to gout as an active process with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2003).  
The Board notes that the veteran is compensated for the 
exacerbations of gout under Diagnostic Code 5002 and an 
additional disability evaluation for the gout attacks under 
Diagnostic Code 7714, rated as painful crises, is not 
warranted due to the antipyramiding provision, 38 C.F.R. § 
4.14 (2003) and the Court's decision in Esteban, supra.  

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected sickle cell 
disease, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, and the claim is denied.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for sickle cell disease is denied.  


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



